Case 2:21-cv-00678-JS-AYS Document 51 Filed 05/18/21 Page 1 of 1 PageID #: 304




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


  IN RE HAIN CELESTIAL HEAVY                           Case No. 2:21-cv-678-JS-AYS
  METALS BABY FOOD LITIGATION
                                                             MOTION FOR ADMISSION
                                                                PRO HAC VICE OF
                                                              SUSANA CRUZ HODGE


           PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this

motion and the Certificate of Good Standing annexed thereto, I Susana Cruz Hodge will move

this Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Court for the

Eastern District of New York for an order allowing the admission of movant, a member of the

firm of Lite DePalma Greenberg & Afanador, LLC and a member in good standing of the bar of

the State of New Jersey, as attorney pro hac vice to argue or try this case in whole or in part as

counsel for Plaintiff Charlotte Willoughby. There are no pending disciplinary proceedings

against me in any state or federal court.


                                              LITE DEPALMA GREENBERG
                                                    & AFANADOR, LLC

Dated: May 18, 2021                            /s/ Susana Cruz Hodge
                                              Susana Cruz Hodge
                                              570 Broad Street, Suite 1201
                                              Telephone:(973) 623-3000
                                              Facsimile: (973) 623-0858
                                              E-mail: scruzhodge@litedepalma.com

                                              Attorneys for Plaintiff Charlotte Willoughby




                                                 1
859308.1
